DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9, 11-13, and 15-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 11/19/2019 has been taken into account.

Response to Amendment
In the amendment dated 01/04/2021, the following has occurred: Claims 1, 5, 7, and 11-13 have been amended; Claims 10 and 14 have been canceled; Claims 16-20 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 01/04/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the stand is configured to be inverted from “a tubular state to an inverted state by folding the body section relative to the holding section such that the holding section passes through a base opening of the base section causing the bottom surface to be positioned above the base section and the protrusion to project radially inwards with respect to the center axis”. – As claim 1 has already stated the bottom surface is in the orientation attributed to the inverted state in claim 11, it is unclear how it can also be placed into a different state.
Claim 16 recites “a tubular state or an inverted state”. – However, as the following limitations are directed towards both the tubular and inverted states, it is unclear how it can also comprise one or the other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (US Patent No. 4,756,497) in view of Duggan (US Patent No. 2,319,727).
Regarding Claim 1, discloses a stand for an elongated medicament delivery device having a distal end and a proximal end, the stand comprising: a base section (Lan: Fig. 1-6; 2, 32) comprising a protrusion for supporting the stand on a support surface; a holding section (Lan: Fig. 1-6; 31) having a center axis and comprising a receiving opening terminating in a bottom surface (Lan: Annotated Fig. 5; B) configured for receiving and supporting the distal end of the medicament delivery device; and a body section (Lan: Fig. 1-6; 33) arranged between the base section and the holding section; wherein the bottom surface is located above the base section and where, wherein the holding section is configured to hold the medicament delivery device in a substantially vertical orientation when the base section is positioned on the support surface (Lan: Fig. 3); and wherein the holding section comprises an elastically deformable material for providing an elastic squeeze fit around the distal end of the medicament delivery device when received in the holding section (Lan: Col. 2, Ln. 46-51).
Lan fails to disclose a base section comprising a protrusion that projects radially inwards with respect to the center axis. However, Duggan teaches a base section (Duggan: Fig. 3-4) comprising a protrusion (Duggan: Fig. 3-4; 12) that projects radially inwards with respect to the center axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base in Lan with the protrusion from Duggan, with a reasonable expectation of success, in order to provide a means of creating a double seal between the base section and surface, thereby strengthening the connection between the stand and the surface (Duggan: Col. 1, Ln. 58-60; Col. 2, Ln. 1-2).
Regarding Claim 2, Lan discloses the stand according to claim 1, wherein the stand is integrally formed of an elastically deformable material (Lan: Col. 2, Ln. 46-51).
Claim 3, Lan discloses the stand according to claim 1, wherein the stand is made of one of rubber, soft plastic, PVC and silicone (Lan: Col. 2, Ln. 46-51).
Regarding Claim 4, Lan discloses the stand according to claim 1, wherein the base section (Lan: Fig. 1-6; 2, 32) provides a substantially flat base surface for supporting the stand on the support surface (Lan: Fig. 1).
Regarding Claim 5, Lan discloses the stand according to claim 4, but fails to explicitly disclose a base surface that comprises a friction increasing structure and/or is provided with a high-friction material. However, Duggan teaches a base surface that comprises a friction increasing structure or is provided with a high-friction material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base in Lan with the material from Duggan, with a reasonable expectation of success, in order to provide a resilient material that enables the base to deform and both form and released a vacuum (Duggan: Co. 1, Ln. 51-54; Col. 2, Ln. 20-40).
Regarding Claim 6, Lan discloses the stand according to claim 1, wherein the stand comprises a chamber configured to be sealingly closed by the support surface, and wherein the stand is configured such that an underpressure can be established in the chamber by pressing the medicament delivery device, while being held by the holding section (Lan: Fig. 1-6; 31), towards the base section (Lan: Fig. 1-6; 2, 32) enabling the stand to be sucked to the support surface (Lan: Col. 3, Ln. 4-10).
Regarding Claim 7, Lan discloses the stand according to claim 1, wherein the holding section (Lan: Fig. 1-6; 31) comprises a holding section receiving opening having one of a circular, oval and polygonal shape for holding the medicament delivery device distal end of the corresponding shape (Lan: Fig. 1-6; 2, 32).
Regarding Claim 8, Lan discloses the stand according to claim 1, wherein the body section (Lan: Fig. 4) is flexible.
Claim 9, Lan discloses the stand according to claim 1, wherein the stand is configured to adopt a tubular state (Duggan: Fig. 5, 6) in which each of the holding section (Lan: Fig. 1-6; 31), the body section (Lan: Fig. 1-6; 33) and the base section (Lan: Fig. 1-6; 2, 32) is configured to enclose the medicament delivery device.
Regarding Claim 11, Lan discloses the stand according to claim 9, wherein the stand is configured to be inverted from a tubular state (Duggan: Fig. 5, 6) to an inverted state (Duggan: Fig. 3) by folding the body section (Lan: Fig. 1-6; 33) relative to the holding section (Lan: Fig. 1-6; 31) such that the holding section passes through a base opening of the base section (Lan: Fig. 1-6; 2, 32) causing the bottom surface (Lan: Annotated Fig. 5; B) to be positioned above the base section and the protrusion (Duggan: Fig. 3-4; 12) to project radially inwards with respect to the center axis.
Regarding Claim 12, Lan discloses the stand according to claim 11, wherein the stand is configured to hold the distal end of the medicament delivery device both in the tubular state (Duggan: Fig. 5, 6) and the inverted state (Duggan: Fig. 3).
Regarding Claim 13, Lan discloses the stand according to claims 1, wherein the base section (Lan: Fig. 1-6; 2, 32) comprises a circular flange that protrudes radially with respect to the center axis (A) of the stand.
Regarding Claim 15, Lan discloses the system comprising an elongated medicament delivery device (Lan: Fig. 1-3; 5) and a stand (Lan: Fig. 1-6; 2, 3) according to claim 1 for supporting the medicament delivery device.


    PNG
    media_image1.png
    597
    670
    media_image1.png
    Greyscale

I: Lan; Annotated Fig. 3

Allowable Subject Matter
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631     
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631